Citation Nr: 1244014	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  11-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left ear hearing loss disability.

2.  Entitlement to a compensable evaluation for vertigo prior to April 20, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for vertigo since June 1, 2009.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from September 1981 to September 1985 and from August 1987 to April 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, MI.  This decision denied entitlement to an increased evaluation for left ear hearing loss, and granted an increased 10 percent evaluation for vertigo effective June 1, 2009.

The October 2009 decision additionally awarded entitlement to a temporary total disability rating for vertigo for the period of April 20, 2009, to June 1, 2009, for convalescence following surgery.  38 C.F.R. § 4.30.  As this is the maximum benefit possible, there remains no question for consideration by the Board with regard to that period.  However, as the Veteran's claim for increased evaluation was received in February 2009, there is a short period prior to April 20, 2009, which is also considered to be under appeal.  The issues have been recharacterized as above to reflect the currently staged evaluations being considered.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Inference of a TDIU claim is not warranted here, as the Veteran indicated he continues to work.

In March 2011, the Veteran and his wife testified at a Board hearing held at the RO before the undersigned acting Veterans Law Judge (Travel Board).  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  On the record at the March 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal for an increased evaluation for left ear hearing loss from appellate status.

3.  Throughout the current appellate period, vertigo has been manifested frequent dizziness and occasional staggering; surgery has reduced, but not eliminated, symptoms.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased evaluation for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Prior to April 20, 2009, the criteria for the assignment of an increased 30 percent evaluation, but no higher, for vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.87, Diagnostic Code 6204 (2012).  

3.  Since June 1, 2009, the criteria for the assignment of an increased 30 percent evaluation, but no higher, for vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.87, Diagnostic Code 6204 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the March 2011 hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to evaluation of his left ear hearing loss.

As the Veteran has withdrawn the appeal of that issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in May 2009; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all necessary clinical findings for proper application of the rating criteria; the examination is adequate.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Vertigo

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's disability is currently evaluated under Code 6204, by analogy to a peripheral vestibular disorder based on the predominant manifestation of the condition.  Under Diagnostic Code 6204, a 10 percent evaluation is assigned when the disability is manifested by occasional dizziness, and a 30 percent evaluation is assigned when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Code 6204.  The highest schedular rating available under Diagnostic Code 6204 is 30 percent.  A Note indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  Hearing impairment or suppuration should be separately rated.  The Veteran is already service connected for left ear hearing loss as well as tinnitus.

A January 2009 ENG report shows that the Veteran was referred to the ENG lab for complaints of dizziness, imbalance, lightheadedness, unsteadiness, vertigo, and a falling out episode.  The impression was that the test was abnormal.  The abnormalities on the test was in favor of left-sided unilateral vestibular weakness that could be localized to the peripheral left-sided vestibular nerve pathway or the peripheral left-sided vestibular end organ, and the presence of horizontal nystagmus on the central vision in the gaze testing with fixation also raised the possibility of that there might also be a central vestibular component.

A February 2009 private treatment record shows that the Veteran reported a history of episodes of vertigo/unsteady gait.  At that time, the Veteran reported continuing to experience recurrent vertigo spells with associate loss of balance.  Under the "Data Review" section, it was noted that an ENG performed on January 26, 2009 showed evidence of reduced vestibular response involving the left ear.  A MRI of the brain on December 9, 2008 showed an abnormal hypersensitivity involving the right frontal lobe.  There was also abnormal signal seen in the left temporal bone. The examiner's impression/plan was that the Veteran had vertigo/unsteady gait and that he would schedule the Veteran for a CT scan of the brain, given the abnormal MRI finding at temporal bone.

A February 2009 VA outpatient treatment record shows that the Veteran complained of experiencing constant daily vertigo.  The assessment was that of likely persistent vestibular neuritis.

A March 2009 private treatment record shows that a steroid trial did not help the Veteran with his imbalance.  He was not having any true vertigo, but was still having difficulties with his balance overall, especially while moving quickly. 
An April 2009 private treatment record shows that the Veteran complained of experiencing unsteadiness and disequilibrium.  The examiner's impression was that of delayed hydrops, status post skull fracture in 1988.  The examiner indicated that the best option for treatment was a labryinthtectomy, which was to be performed in the next several weeks.

A May 2009 VA examination report shows that the Veteran reported experiencing daily vertigo or dizziness that lasted for hours.  He also reported experiencing daily balance or gait problems that last minutes or less.  On physical examination there were no signs of a staggering gait or imbalance.  The examiner's diagnosis was that of chronic vertigo.

In an October 2009 letter, the Veteran's treating physician reported that the Veteran had a labryinthtectomy in his left ear for delayed endolymphatic hydrops, a form of Meniere's disease.  Since surgery, his dizzy spells had decreased, but he occasionally had spells.  He was also off balance, which he expected to continue.  The examiner further noted that if the spells continued, the Veteran many need an eighth nerve section.

The Veteran's testified in March 2009 that his episodes of vertigo include things moving slowly and/or spinning, left eye drooping and closing, the left side of his mouth drooping, and wobbling when he walks.  The episodes occur about three to four times a day.  He also reported experiencing tinnitus and left ear hearing loss.  When he is at work and experiences an episode, he tries to find a place and sit down when he staggers back and forth.  The vertigo attacks, including dizziness and staggering, began in October 2008.  He further testified that he experienced hearing loss, tinnitus, and episodes of vertigo prior to his surgery and that severity of the episodes remained unchanged, but they had decreased in frequency.  

The Veteran's wife testified that she had observed him staggering when dizzy.  He would walk into things, and people thought he was intoxicated.  The undersigned observed on the record that when the Veteran walked into the room, he seemed a little unsteady on his feet and was careful in taking his steps and making sure where he was and placing his feet.  

The Veteran and his wife are competent to report symptoms such as dizziness, unsteadiness, staggering, and loss of balance, as these require only personal observation through the five senses.  Layno, 6 Vet. App. at 470.  There is no basis in the record to doubt the credibility of the lay statements.  Staggering and unsteadiness have been consistently reported, and have been observed at times by treating doctors, the Veteran's spouse, and even the undersigned.  Dizziness is well documented in treatment records and lay statements.

Accordingly, the criteria for assignment of an increased 30 percent evaluation under Code 6204 are met both before April 20, 2009, and after June 1, 2009.

The Veteran has argued that evaluation under Code 6205, for Meniere's Syndrome, would be more appropriate and beneficial to him, in light of the constellation of vertigo, hearing loss, and tinnitus symptoms.  However, application of those criteria requires the presence of a "cerebellar gait," a specific form of staggering walk which has not been diagnosed here.  Application of Code 6205 is not therefore warranted.  

Extraschedular Consideration

The Board must also consider whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In considering the first step in the Thun three-step inquiry, the Board finds that the evidence does not present such an unusual or exceptional disability picture that rendered the established rating criteria inadequate.  In comparing the findings of the Veteran's service-connected vertigo to the schedular criteria, there are no identified manifestations that are not contemplated by the currently assigned rating.  The primary symptoms of dizziness and unsteadiness are reasonably addressed by the rating criteria.  As the schedular criteria are adequate, it is not necessary to proceed to the second step or third steps of the analysis.  See Thun, supra.  


ORDER

The appeal for entitlement to an evaluation in excess of 10 percent for left ear hearing loss disability is dismissed.

Entitlement to an increased evaluation of 30 percent, but no higher, for vertigo, prior to April 20, 2009, is granted. 

Entitlement to an increased evaluation of 30 percent, but no higher, for vertigo, since June 1, 2009, is granted. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


